Citation Nr: 0523248	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-26 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for bilateral cubital tunnel release.

2.  Entitlement to an initial disability rating in excess of 
zero percent for residual burn scarring of the left hand and 
wrist and right forearm.

3.  Entitlement to an initial disability rating in excess of 
zero percent for residual skin graft scarring of the left and 
right leg.

4.  Entitlement to an initial disability rating in excess of 
zero percent for a scar of the left forehead.

5.  Entitlement to a 10 percent disability evaluation for 
multiple non-compensable service-connected disabilities under 
38 C.F.R. § 3.324 (2003).



ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 and August 
2002 and a prior period of unverified service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that granted the veteran's claims 
of entitlement to service connection for bilateral cubital 
tunnel release, residual skin graft scarring of the left and 
right leg, residual burn scarring of the left hand and wrist 
and right forearm, and a scar of the left forehead.  The RO 
evaluated each of these disabilities as zero percent 
disabling, and denied a compensable rating for multiple 
noncompensable disabilities pursuant to 38 C.F.R. § 3.324.  
The veteran perfected an appeal regarding the evaluations 
assigned to the above-mentioned disabilities, and the denial 
under 38 C.F.R. § 3.324.  

In April 2003, the veteran notified the VA that he had moved 
to the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

In September 2004 these matters were before the Board and 
were remanded for further development.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC. VA will notify the 
veteran if further action is required on his part.



REMAND

In this case, at the time of the aforementioned REMAND in 
September 2004, the Board found that the veteran should be 
scheduled for an updated VA examination in order to determine 
the current nature and severity of his service-connected 
bilateral cubital tunnel release and his service-connected 
scars, and that he should be notified of the changes in of 
the new rating criteria affecting skin disabilities. 

In October 2004, the AMC requested that the veteran send any 
relevant medical information or releases regarding treatment 
for his service connected cubital tunnel release from August 
2002 to the present.  The veteran was scheduled for a VA 
examination in November 2004.  In a February 2005 
Supplemental Statement of the Case (SSOC), the RO re-
adjudicated the veteran's claims and notified the veteran of 
the new rating criteria affecting skin disabilities.  
However, a review of the claims file reveals that the October 
2004 letter, notification of the scheduled VA examination, 
and a February 2005 SSOC were sent to the wrong address (the 
veteran's prior address in Florida).  As mentioned above, the 
veteran notified the RO that he moved to Pittsburgh, 
Pennsylvania in April 2003.  

For this reason, the Board finds that a remand is necessary 
to re-issue the October 2004 letter and the February 2005 
SSOC to the veteran's Pittsburgh address (or if he has 
recently moved, to his current address).  With regard to the 
October 2004 letter, the Board notes that this letter advised 
the veteran of what was needed to substantiate a claim for 
service connection, in the "What the Evidence Must Show" 
section of the notice.  However, the issues on appeal are 
claims for increase, and entitlement to a compensable rating 
under 38 C.F.R. § 3.354.  Thus, upon re-issuance of the 
October 2004 letter, the RO should include a cover letter 
clarifying the error in that document.  

In addition, the veteran's notice of the scheduling of a VA 
examination was mailed to his old Florida address, and the 
examination was scheduled for a VA facility in Florida.  As 
the record indicates that veteran currently resides in 
Pittsburgh, Pennsylvania, the Board finds that an examination 
should be rescheduled at a VA facility proximately located to 
his residence.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should re-send the 
October 2004 letter and February 
2005 Supplemental Statement of the 
Case to the veteran at his 
Pittsburgh address (or current 
address if the veteran has recently 
moved).  The RO should include a 
cover letter clarifying the October 
2004 notice to reflect what the 
evidence must show to establish 
claims for increased ratings, 
including a claim under 38 C.F.R. 
§ 3.324. 

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded the following 
examinations: a neurology 
examination to determine the 
current nature and severity of the 
veteran's service-connected 
bilateral cubital tunnel release; 
and a scars examination in order to 
determine the current nature and 
severity of the veteran's service-
connected scar of the left 
forehead, residuals of burn 
scarring to the left hand and wrist 
and right forearm, and residual 
skin graft scarring of both legs.  
Specifically, the examiner should 
discuss the scars in detail, to 
include whether they are deep 
(associated with underlying soft 
tissue damage) or superficial, and 
provide the measurement of the 
scars.

Send the claims folder to the 
examiner(s) for review at each 
examination.  Request that each 
examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions 
expressed, should be set forth in 
the report of each examination.

3.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to 
that directed above, is required.  
If further action is required, the 
RO should undertake it before 
further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on 
appeal in light of any additional 
evidence added to the records 
assembled for appellate review.

5.  If any determination remains 
adverse to the veteran, he should 
be furnished a Supplemental 
Statement of the Case and be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



